18-2021
     Barrera Pacheco v. Barr
                                                                              BIA
                                                                          Segal, IJ
                                                                     A 205 308 418

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND
THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of November, two thousand twenty.
 5
 6   PRESENT:
 7            DENNY CHIN,
 8            JOSEPH F. BIANCO,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   ROMAN BARRERA PACHECO,
14   AKA ROMAN BARRERA,
15            Petitioner,
16
17                      v.                                    18-2021
18                                                            NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                      H. Raymond Fasano, Esq., Youman,
25                                        Madeo & Fasano, LLP, New York, NY.
26
27   FOR RESPONDENT:                      Jeffrey Bossert Clark, Acting
28                                        Assistant Attorney General; Derek
 1                               C. Julius, Assistant Director;
 2                               Bernard A. Joseph, Senior
 3                               Litigation Counsel, Office of
 4                               Immigration Litigation, United
 5                               States Department of Justice,
 6                               Washington, DC.

 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Roman Barrera Pacheco, a native and citizen

12   of Mexico, seeks review of a June 13, 2018, decision of the

13   BIA affirming an August 30, 2017, decision of an

14   Immigration Judge (“IJ”) denying his application for

15   withholding of removal.    In re Roman Barrera Pacheco, No.

16   A205 308 418 (B.I.A. Jun. 13, 2018), aff’g No. A 205 308 418

17   (Immig. Ct. N.Y. City Aug. 30, 2017).    We assume the

18   parties’ familiarity with the underlying facts and

19   procedural history.

20       Barrera Pacheco has not challenged the denial of asylum

21   as untimely, which was dispositive of that form of relief,

22   or the denial of relief under the Convention Against

23   Torture.     See Norton v. Sam’s Club, 145 F.3d 114, 117 (2d

24   Cir. 1998) (“Issues not sufficiently argued in the briefs


                                     2
 1   are considered waived and normally will not be addressed on

 2   appeal.”).   Accordingly, we address only the agency’s

 3   denial of withholding of removal.   We have reviewed both

 4   the IJ’s and the BIA’s decisions “for the sake of

 5   completeness.”   Wangchuck v. U.S. Dep’t of Homeland Sec.,

 6   448 F.3d 524, 528 (2d Cir. 2006).   The applicable standards

 7   of review are well established.   See 8 U.S.C.

 8   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

 9   (2d Cir. 2009); Gjolaj v. Bureau of Citizenship & Immigr.

10   Servs., 468 F.3d 140, 142-43 (2d Cir. 2006) (reviewing

11   nexus determination for substantial evidence).

12       To demonstrate eligibility for withholding of removal,

13   “the applicant must establish that race, religion,

14   nationality, membership in a particular social group, or

15   political opinion was or will be at least one central

16   reason for persecuting the applicant.”   8 U.S.C.

17   §§ 1158(b)(1)(B)(i), 1231(b)(3)(A); see also Matter of C-T-

18   L-, 25 I. & N. Dec. 341, 348 (BIA 2010) (applying “one

19   central reason” standard to withholding).   Under this “one

20   central reason” standard, “the protected ground cannot play

21   a minor role in the alien’s past mistreatment or fears of

22   future mistreatment.   That is, it cannot be incidental,
                                   3
 1   tangential, superficial, or subordinate to another reason

 2   for harm.”   In re J-B-N- & S-M-, 24 I. & N. Dec. 208, 214

 3   (BIA 2007); Acharya v. Holder, 761 F.3d 289, 297 (2d Cir.

 4   2014) (there may be “more than one motive for mistreatment,

 5   as long as at least one central reason for the mistreatment

 6   is on account of a protected ground” (internal quotation

 7   marks omitted)).   An applicant “must provide some evidence

 8   of [a persecutor’s motives], direct or circumstantial.”

 9   INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992); see also

10   Manzur v. U.S. Dep’t of Homeland Sec., 494 F.3d 281, 291

11   (2d Cir. 2007).

12       Barrera Pacheco argues for withholding based on his

13   membership in the social group of a family that has been

14   victimized by gangs.   Assuming this is a cognizable social

15   group, the agency reasonably determined that Barrera

16   Pacheco failed to demonstrate that he suffered past

17   persecution or has a well-founded fear of future

18   persecution on account of his membership in this group.

19       Barrera Pacheco’s membership in his family was not and

20   would not be “one central reason” for his harm.    See In re

21   J-B-N- and S-M-, 24 I. & N. Dec. at 214.   While Barrera

22   Pacheco stated that the gangs harmed his brother and
                                   4
 1   brother-in-law, their familial status was incidental to the

 2   gang’s main purpose of maintaining its criminal enterprise,

 3   which affects all of Mexican society.    See id.; Matter of

 4   L-E-A-, 27 I. & N. Dec. 40, 45 (BIA 2017) (“[T]he fact that

 5   a persecutor has threatened an applicant and members of his

 6   family does not necessarily mean that the threats were

 7   motivated by family ties . . . [and] the fact that a

 8   persecutor targets a family member simply as a means to an

 9   end is not, by itself, sufficient to establish a claim,

10   especially if the end is not connected to another protected

11   ground.”).   For example, Barrera Pacheco’s brother-in-law

12   wrote that gang members assaulted him once because they

13   believed he had “large sums of money” given his former

14   residence in the United States, not because of his family

15   ties.    See Ucelo-Gomez v. Mukasey, 509 F.3d 70, 73–74 (2d

16   Cir. 2007) (holding that "harm motivated purely by wealth

17   is not persecution").   And Barrera Pacheco had no evidence

18   that his family members have experienced ongoing harm given

19   their family ties or prior residence in the United States.

20   See Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d Cir.

21   1999).

22       Barrera Pacheco now argues that the IJ ignored country
                                    5
 1   conditions evidence that gangs target already victimized

 2   families.   But general country conditions evidence is

 3   insufficient to establish that someone in Barrera Pacheco’s

 4   particular circumstances would be harmed on account of a

 5   protected ground, i.e., that gangs would likely target him

 6   because of his relationship to his family as opposed to his

 7   perceived wealth.   See Mu Xiang Lin v. U.S. Dep’t of

 8   Justice, 432 F.3d 156, 160 (2d Cir. 2005) (requiring

 9   “particularized evidence” beyond general country conditions

10   to support a fear-based claim); Jian Xing Huang v. INS, 421

11 F.3d 125, 129 (2d Cir. 2005) (holding that “[i]n the

12   absence of solid support in the record” for a claim of

13   future persecution, an applicant’s “fear is speculative at

14   best”).   Absent evidence that his family membership — as

15   opposed to his perceived wealth — was a central reason the

16   gangs targeted him or would target him in the future, the

17   unfortunate criminal activity that Barrera Pacheco suffered

18   and fears is not a basis for withholding of removal.     See

19   Ucelo-Gomez, 509 F.3d at 73.

20

21

22
                                    6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED

3   and stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  7